Title: To George Washington from Charles Hall, 20 February 1797
From: Hall, Charles
To: Washington, George


                        
                            Sir, 
                            No. 301 Market St Philada Feby 20th 1797
                        
                        In obedience to a resolution entered into at a meeting held in the Town of
                            Sunbury on the 27th January, consisting of the Judges of the Court of Common Pleas, the
                            Grand Jury, and a very respectable number of citizens of the County of Northumberland in the
                            State of Pennsylvania, I have now the honor to present you as well with a copy of the
                            proceedings of the said meeting, as with an address prepared in pursuance thereto, by the
                            committee appointed for that purpose: which would have been presented much sooner had not
                            some accidental circumstances concurred to delay my journey to Philadelphia. I have the
                            honor to be with the most perfect admeration & respect Yr most obt Servt
                        
                            C: Hall
                            
                        
                     Enclosure
                                                
                            
                                Sir, 
                                Sunbury, Pennsylvania January 28th 1797
                            
                            Next to the pleasure which arises from the consciousness of doing good, is
                                that which flows from the justly merited applause of mankind: Next to the inexhaustible
                                delight, and self-gratulation which you must feel from the restrospect of a life devoted
                                to the service of your Country, are the grateful acknowledgements of that Country, for services unparralled in the page of
                                history, for the excercise of virtues unexampled in the annals of mankind.
                            Permit us therefore Sir, in the name of the people of this County, and in
                                common with our fellow Citizens throughout the Union, to embrace,
                                perhaps the last opportunity we shall have of publicly testifying to you, the deep and
                                grateful sense we entertain, of that profound wisdom in council, and those eminent
                                exertions in the field, which, aided by the bravery and virtue of Americans, led your
                                country victorious through an arduous and bloody war, to liberty and independence.
                            
                            For your disinterested patriotism in the administration of the general
                                Government, for your perseverance in the system of neutrality, secured by firm and
                                conciliatory measures, preserving our own dignity, and doing justice to all nations; for
                                your promptness in suppressing domestic insurrections; for your firmness in defeating
                                the exertions of foreign influence; for your steady adherence to the principles of the
                                constitution; and lastly, for the inestimable legacy you have left us, in your late
                                paternal address to the People of the United States.
                            A legacy so replete with wisdom and sound policy, as to merit not only a
                                distinguished place in the archives of the respective States, but also to be engraven on
                                the hearts & minds of every American; affectionately to be remembered and
                                gratefully to be transmitted by them to posterity, as their political creed; as the last
                                gift of him, to whom under God, we are principally indebted for our greatest political
                                blessings.
                            Permit us also Sir, to accompany you with our best and most ardent wishes,
                                in your contemplated retirement.
                            May the choicest blessings of domestic ease and bliss pervade the evening
                                of your days: May you enjoy from the serene & peaceful walks of private life,
                                the glorious prospect of a free and enlightened Country, progressing with rapid strides
                                to consummation of every public and private virtue: A Country, which by your assistance,
                                already holds a distinguished rank among the nations of the world.
                            
                                Wm Wilson
                                Johne Macpherson
                                Thomas Strawbridge
                                Danl Smith
                                Chas Hall
                                
                            
                            
                                Sunday 27th January, 1797.At a meeting held in the Town of Sunbury consisting of the Judges of
                                    the Court of Common pleas, the Grand Jury, and a respectable number of Citizens of
                                    the County of Northumberland in the State of Pennsylvania, to take into
                                    consideration the propriety of addressing the President of the United States,
                                    expressive of the gratitude and entire approbation of the County, for his meritorious
                                    services during the revolutionary war, and also during his Administration of the
                                    General government.
                                General William Wilson was unanimously appointed Chairman 
                                Charles Hall  Secretary
                                The following resolutions were entered into.
                                Resolved—That a committee consisting of William Wilson, Thomas
                                    Strawbridge & John Macpherson Esquires the associate Judges now present,
                                    together with Daniel Smith & Charles Hall Esquires, be authorized and
                                    requested in the name of the People of this County, to prepare a respectful address
                                    to the President of the United States, expressive of the gratitude entertained by
                                    the people of this County, for the services of the President, both in our late
                                    glorious struggle for liberty and independence, as also of the most perfect
                                    approbation entertained by the said County, for his wise,
                                        firm, and patriotic administration of the General
                                    government.
                            
                            
                            
                                Resolved—That the said address, together with a copy of these
                                    proceedings be transmitted by the above committee, to the President—and that Charles
                                    Hall be requested to present the same, on his arrival in
                                    Philadelphia.
                            
                            
                                Charles Hall
                                Secretary
                                
                            
                        
                        
                    